42487DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Background of invention in view of Zaus et al. (Pub. No. 20160345243).
- With respect to claims 1,7,11,17, the Background discloses method, comprising: receiving, by a processor of an apparatus, a reject message without a back-off timer value from a network node (e.g. par. 5 “in a case that the back-off timer is not included in the reject message”); determining, by the processor, whether to start a back-off timer (par. 5 “the UE shall ignore the re-attempt indicator provided by the network apparatus in the reject message”); and ignoring, by the processor, a re-attempt indicator used to initiate a re-attempt procedure responsive to a timer value of the back-off timer being zero or responsive to determining not to 

    PNG
    media_image1.png
    120
    361
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    155
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    335
    369
    media_image3.png
    Greyscale

Fig.4 of Zaus shows reattempt has bits to indicates whether the apparatus is allowed to perform the reattempt.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling data of invention was made to implement the indicator into Background’s invention for UE to reenter network.
- With respect to claims 2, 10, 12, 20, Background disclose wherein the re-attempt indicator is received from the network node (par. 4).  

4.	Claims 3, 5, 6,8,9,13,15,16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Background of invention and Zaus et al. (Pub. No. 20160345243) in further view of Bojeryd (Patent No. 10206241).
- With respect to claims 3, 6, 8, 13, 16, 18, Background and Zaus fails to disclose wherein the re-attempt indicator is stored in a subscriber identity module (SIM) configuration, or a predetermined default value.  Bojeryd teaches wherein the re-attempt indicator is stored in a ).   Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing data to implement Bojeryd’s invention into Background’s invention for mobile to re-connect to network.
- With respect to claims 5, 9, 15, 19, Bojeryd teaches wherein the reject message comprises at least one of a packet data network (PDN) connectivity reject message, an activate packet data protocol (PDP) context reject message, a bearer resource allocation reject message, or an activate secondary PDP context reject message (e.g. the packet data network discloses in the spec.).  

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Background of invention and Zaus et al. (Pub. No. 20160345243) in further view of Liu (Pub. No. 20150181639).
- With respect to claims 4 and 14, Background discloses wherein the reject message comprises a reject cause value (par, 5), but fails to teach wherein the reject cause value comprises at least one of a reject cause #8, a reject cause #27, a reject cause #32, or a reject cause #33.  Liu teaches the cause value (see par. 5), therefore it obvious to a person of ordinary skill in the art before the effective filing date was made to implement the cause value of Liu’s invention into Background’s invention for determining the cause of rejection in the network. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUC H TRAN/Primary Examiner, Art Unit 2471